Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Examiner proposed amendment to overcome the prior art of record to further prosecution, and applicant accepted..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Shape on 09/02/2022.

The application has been amended as follows: 

(Currently Amended) A spectacle case for holding a pair of glasses having a pair of nose pads and temples, the case made of a material body having a rigid rectangular front side (a) and rear side (b) having rounded corners (g), the rectangular front side (a) and the rear side (b) are attached to a flexible rectangular central surface (c) on opposite sides at a pair of folding lines (d) and (e) to enable the front side (a) and the rear side (b) to fold onto one another along the folding lines (d) and (e), wherein the rear side (b) is provided with a notch (f) extending the length of the rear side (b) and curved inwardly on the rear side (b) to come into contact with the pair of nose pads on the glasses, and where the notch (f) fastens the spectacle case on the glasses, where the flexible rectangular central surface (c) either: 

includes helical springs or sections of elastic material disposed on opposite sides (h) of the rectangular central surface, or 

is entirely made of an elastic material that comes back to an original shape of the rectangular central surface after being curved, 

and the temples are folded out of the spectacle case.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736